 IIn the Matter of THE STANDARD OIL COMPANY(AN OHIO CORPORA-TION)andOIL WORKERS INTERNATIONAL UNION(CIO)andLocMNo. 346, OIL WORKERS INTERNATIONALUNION (CIO)Case No. 8-CA 32. Decided November 27, 1950DECISION AND ORDEROn August 29, 1950, Tritil Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel and the Respondent filed exceptions to the Intermediate Report andsupporting briefs.The Respondent's request for oral argument isdenied inasmuch as the record and briefs, in our opinion, adequatelyreflect the issues and the positions of the parties.The Board1has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications :The Trial Examiner found, and we agree, that the Respondent, onand after January 1, 1950, refused to bargain collectively with LocalNo. 346, Oil Workers International Union (CIO), herein called theUnion, as the representative of the employees involved herein, withrespect to the Respondent's SOHIO Plan for Employee Group Lifeand Total Permanent Disability Insurance, in violation of Section 8(a) (1) and (5) of the Act. The Respondent contends that, underthe terms of the "non-discrimination" clause of the 1948 agreement,2'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this proceeding to a three-member panel[Members Houston, Murdock, and Styles]. -.2 This "non-discrimination"clause reads as follows :The company shall not discriminate against employees covered by this agreement withregard to participation in benefits or bonuses provided for employees of the StandardOil Company(Ohio).92 NLRB No. 63.227 228DECISIONSOF NATIONALLABOR RELATIONS BOARD.the Union waived its right to bargain with respect to amendments tothe group insurance plan for the duration of the agreement.As wehad occasion to observe, however, inTide Water Associated Oil Coin-pany,3"We are reluctant to deprive employees of any of the rightsguaranteed them by the Act in the absence of a Blear and unmistakableshowing of a waiver of such rights."We fail to perceive, either in thespecific language of the "non-discrimination" clause, or in any reason-able construction thereof, "a clear and unmistakable showing" that theUnion agreed to waive the right to bargain collectively concerning thegroup insurance plan for the duration of the agreement.'The Respondent further contends that in no event should its con-duct be found violative of the Act because the Union failed to use thegrievance and arbitration procedure set forth in the contract in con-nection with the refusal to bargain about the group insurance plan.The Board, however, is the proper forum for adjudicating the issueof waiver of statutory bargaining rights, which is involved in thisproceeding.'We therefore find no merit in the Respondent's con-tentions.Accordingly, we find that the Respondent's unilateral action inamending the group insurance plan on January 1, 1950, and thus alter-ing existing wages and conditions of employment without consultingthe Union, and in declining to bargain about these amendments onJanuary 16, 1950, constituted a refusal to bargain within the meaningof Section 8 (a) (1) and (5) of the Act..ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Standard Oil'Company (An Ohio Corporation), Toledo, Ohio, its officers, agents,successors, and assigns, shall1.Cease and desist from :(a)Refusing to bargain collectively with Local No. 346, Oil Work-ers International Union (CIO), as the exclusive representative of.allprocess or production employees and maintenance employees atitsToledo, Ohio, refinery, including utility clerks, boiler shop clerks,clerks in the engineering department, warehouse clerks, and laboratorypersonnel, but excluding clerical employees (other than those in-'85 NLRB 1096.See alsoInland Steel Company,77 NLRB 1,enfd.170 F. 2d 247 (C. A.7), cert.denied 336 U. S. 960.In our view of the issuepresented herein,we deem it unnecessary to pass upon theTrial Examiner's interpretations of the "non-discrimination"clause.5General Motors Corporation,81 NLRB 779, enf'd 179 F. 2d 221 (C. A. 2).J THE STANDARD OIL COMPANY228-1eluded above), graduate technical engineers and chemists, and allother professional employees, guards, and supervisors as defined inthe Act;(b)Making any unilateral changes in its SOHIO Plan for Em-ployee Group Life and Total Permanent Disability Insurance affect-ing the employees in the aforesaid appropriate unit without prior'consultatio.nwith Local No. 346, Oil Workers International Union,(CIO).2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with respect to its SOHIOPlan for Employee Group Life and Total Permanent DisabilityInsurance, with Local No. 346, Oil Workers International Union,(CIO), as the exclusive representative of all employees in the afore-said appropriate unit and, if an understanding is reached, embodysuch understanding in a signed agreement if requested by Local No.346, Oil Workers International Union (CIO) ;(b)Consult with Local No. 346, Oil Workers International Union,(CIO), prior to taking any action which would affect the employeesin the. aforesaid appropriate unit with respect to the terms and pro-visions of its SOHIO Plan" for Employee Group Life and Total Per-manent Disability Insurance;(c)Post at its refinery at Toledo, Ohio, copies of the notice attachedhereto, marked Appendix A.6Copies of said notice, to be furnishedby the Regional Director for the Eighth Region, shall, after beingduly signed by the Respondent's representative, be posted by the Re-spondent upon receipt thereof and maintained by it for a period ofsixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any-other material ;(d)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.AND IT IS FURTfER ORDERED that the complaint, insofar as it allegesthat the Respondent violated Section 8 (a) (1) and (5) of the Act byrefusingto bargain collectively with Oil Workers International Union(CIO), be, and it hereby is, dismissed.0In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order," the words "A Decree ofthe United States Court of Appeals Enforcing." 228-2 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with LOCAL No. 346,OILWORKERS INTERNATIONAL UNION (CIO),asthe exclusiverepresentative of all the employees in the bargaining unit de-scribed herein, with respect to our SOHIO Plan for EmployeeGroup Life and Total Permanent Disability Insurance.WE WILL NOT in the future make any unilateral changes in ourSOHIO Plan for Employee Group Life and Total PermanentDisability Insurance affecting any employees in the bargainingunit described herein without prior consultation with the above-named union."The bargaining unit consists of the following group of em-ployees at this Company's Toledo, Ohio, refinery :All process or production employees and maintenance em=ployees, including utility clerks, boiler shop clerks, clerks inthe engineering department, warehouse clerks, and labora=tory personnel, but excluding clerical employees (other thanthose included above), graduate technical engineers, andchemists, and all other professional employees, guards, andsupervisors as defined in the National Labor Relations Act.THE STANDARD OIL COMPANY(An Ohio Corporation)Employer.Dated ----------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Philip Fusco,for the General Counsel.Messrs. James R. TritschlerandT. G. Shirreffs,of Cleveland, Ohio, for theRespondent.Mr. William V. Flower,of Sylvania, Ohio, for the Internationaland the Local.STATEMENT OF THE CASEUpon a charge filed February 3, 1950, by Oil Workers International Union(CIO) and Local No. 346, Oil Workers International Union (CIO), hereincalled respectively the International and the Local and also sometimes collectivelyreferred to as the Unions, the General Counsel for the NationalLabor Relations THE STANDARD OIL COMPANY229Board,' by the Regional Director for the Eighth' Region (Cleveland, Ohio),issued a complaint dated May 16, 1950, alleging that The Standard Oil Company(An Ohio Corporation), herein called the Respondent, had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (a) (1) and (5) and Section 2 (6) and (7) of the Labor ManagementRelations Act, 1947; herein referred to as the Act.Copies of the complaint,the charge, and notices of hearing and postponement of hearing were duly servedupon the Respondent, the International, and the Local.With respect to the unfair labor practices, the complaint alleges in substance:(1)That, at all times since the year 1943, the Unions have been the representa-tives for the purposes of collective bargaining of a majority of the Respondent'semployees in a specifically described appropriate bargaining unit at the Respond-ent's Toledo Refinery and, within the meaning of Section 9 (a) of the Act, havebeen and are now the exclusive representatives of all the employees in this unitfor the purposes of collective bargaining; and (2) that on or about October 27,1949, and at all times thereafter, the Respondent, in violation of Section 8 (a)(1) and (5) of the Act, has refused to bargain with the Unions concerningproposed changes in, and amendments to, an existing Group Life and DisabilityInsurance flan affecting the employees in this bargaining unit, although re-quested so to do by the Unions, but, instead, unilaterally effected such changesand amendments and has at all times since refused to bargain with the Unionsconcerning these matters.The Respondent, in its answer as amended.at the hearing, admits certain al-legations of the complaint but denies its commission of the unfair labor practicescharged in the complaint. In addition, the Respondent admits in its answer asamended, that the Local has been and is the exclusive bargaining representativeof the employes in the appropriate bargaining unit described in the complaint,but it denies that.the International is also a joint exclusive bargaining repre-sentative of these employees. It also asserts, in substance: (1) That, by theprovisions of a contract executed with the Respondent on October 11, 1948, theLocal relinquished its right to bargain with the Respondent concerning thechanges in the Respondent's Group Life and Disability Insurance Plan; (2) thatthe Respondent's obligation to bargain with the Local on this matter, therefore,depends upon an interpretation of these contractual provisions; (3) that theLocal was required by other provisions of the contract to submit this questionof interpretation for decision by specified grievance and arbitration procedures,but that it has failed to do so; and (4) that the Respondent was thereforejustified, under its proper interpretation of the provisions of the contract, inmaking the changes in the Group Life and Disability Insurance Plan to whichthe complaint refers.Pursuant to notice, a hearing was held in Toledo, Ohio, on June 6, 7, and 8, 1950,before the undersigned Trial Examiner duly designated by the Chief Trial Ex-aminer.The General Counsel, the Respondent, and the ,Unions participated inthe hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues.At the conclusion of the General Counsel's case, the undersigned denied anotion by the Respondent to dismiss the complaint on the ground that theevidence failed to sustain the allegations of the complaint.At the conclusion of'The General Counsel and the staff attorney appearing for him at the hearing are hereinreferred to as the General Counsel ; the National Labor Relations Board is referred to asthe Board.2 61 Stat. 136. 230DECISIONS OP NATIONAL LABOR RELATIONS BOARDthe hearing, the Respondent renewed this motion and the undersigned reserveddecision.The motion is now disposed of in accordance with the considerations,hereinafter set forth.Counsel for the parties waived oral argument at the conclusion of the hearing.:Since that time, the undersigned has received briefs from the General Counsel-and from the Respondent.Upon the entire record in the case and from his observation of the witnesses,.the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Ohio corporation, is engaged in the refining, sale, and distri-bution of petroleum products at plants in the"State of Ohio. In the course of its.business operations, it causes a substantial percentage of its raw materials ofa.total value of several million dollars yearly, to be purchased, delivered, and.transported in interstate commerce from States of the United States other than.Ohio to its various plants in Ohio, and causes a substantial percentage of itsfinished products of an annual total value of several million dollars to be sold,delivered, and transported in interstate commerce to and through States of the.United States other than Ohio, from its various plants in Ohio.The; plant in-volved in this proceeding is the Toledo Refinery at Toledo, Ohio, which annuallyproduces refined products of a value in excess of $1,000,000 and other productsof a value of aproximately $500,000.Approximately 50 percent of the rawmaterials used in the latter products is shipped to the Toledo plant from points.outside the State of Ohio.The Respondent admits, and the undersigned finds, that in the operation ofitsToledo Refinery, it is engaged in commerce within the meaning of Section.2 (6) and (7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDOilWorkersInternational Union(CIO) and its Local 346are labor organiza-tions within themeaningof Section2 (5) of the Act. Under the provisions ofthe constitution of the International and the bylawsof the Local,members ofthe Localare also members of the International.III.THE UNFAIR LABOR PRACTICESA. Background: the Plan and the Respondent's contracts with the UnionsSince November 1, 1928 '(at which time none of its employees were represented"by a labor organization), the Respondent has provided group life insurance for-all its employees, including those in its Toledo refinery and its four other re-fineries, its field employees, its pipeline employees, its can factory employees,.and its sales department employees.The basic insurance contracts have been.made annually by the Respondent with the Equitable Life Assurance Societyof the United States, and thus have been subject to an annual adjustment orrevision of premium rates as well as other terms.Consistent with the terms and coverage of these general contracts, the Re-spondent has made the insurance available to the individual employees at theftoption and has contributed approximately 30 percent of the premiums under-what it calls the "SOI-IIO Plan for Employee Group Life and Total PermanentDisability Insurance," which will be referred to as the Plan. In its printedstatements advising its employees of the details of the Plan and its subsequentamendments, however, the Respondent has consistently reserved "the right to. THE STANDARDOIL COMPANY231modify any of the conditions pertaining to the plan or to discontinue the plan atany time by giving at least sixty days' notice." Since 1928, the Respondent hasamended the Plan five times, in each case without first securing, or attemptingto secure, the agreement of the employees or their representatives.The cumulative effect of the first three amendments (which were made ii1929, 1931, and 1942) was generally to liberalize and extend the insurance. Thus,,the coverage in the original Plan of employees only for the period of their em-ployment and under policies ranging from $1,000 to $3,000 according to lengthof service, was extended until the Plan as amended in 1942 had an increasedrange of $1,250 to $1.3,250 according to salary, and also permitted the Respond--ent's pensioners or annuitants to retain their full insurance at retirement withcontinuing premium contributions from the Respondent.This was the general coverage of the Plan, when, on April 3, 1943, the Board,after an employee election, certified the Local as the exclusive bargaining repre-sentative of the Respondent's employees in an appropriate bargaining unit con-.sisting of all the process or production employees and maintenance employees:at the Toledo Refinery, including utility clerks, the boiler shop clerk, clerks inthe engineering department, and warehouse clerks, but excluding clerical em-ployees (other than those included above), supervisory employees, graduatetechnical engineers and chemists, guards, and watchmen.On July 29, 1943, and on February 18, 1946, the Respondent and the Localexecuted successive contracts covering these employees, with a representativeof the International also participating in the negotiations and signing the con-tracts.References to the Plan were contained in the following provisions whichappeared in both contracts:Article VI (A), Benefits, Section1.-This agreement shall in no wise,affect the status of regular employees covered by this agreement with re-.spect to benefits derived or to be derived from any group insurance, sickinsurance, purchasing plan, or pension fund.Article VII,Miscellaneous, Section 1, Voluntary benefits or bonuses-Nothing in this agreement shall abrogate or impair the rights of employees.to obtain benefits or bonuses that may be arranged by the Company.ArticleXII, Leave of Absence.- ...The group insurance and otherbenefits accruing to said employees [on leave of absence for Union duty]during such absence will be kept in full force during his absence, prow-.vided said employee pays his share of the premium.By its terms, the contract of February 18, 1946, was terminable on or after-1 year from its date by 30 days' notice in writing given by either party to theother.The Respondent, the Local, and the International began negotiating fora new contract on or about February 18, 1947, and thereafter executed severalsuccessive extensions and modifications of the 1946 contract, finally extendingit,as modified, to and including February 18, 1948.On January 30, 1948, by letter of that date, the Local notified W. K. Bergen,the Respondent's Toledo plant manager, of its intention to terminate the 1946,contract and suggested that in negotiating the "common items" of a new agree-Inent, including "Benefits," the representatives of the employees in all theRespondent's refineries and its pipeline department might meet at one time withthe Respondent.By letter to the Local dated February 9, 1948, Bergen acknowl-edged receipt of the termination notice and made an appointment for the Local'srepresentatives and the representatives of the employees of the other refineriestomeet with Vice-President McConnell of the Respondent in Cleveland on 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 19, 1948, so that the Local might explain to McConnell its proposal formultiunit bargaining on the "common items."At this meeting, McConnell toldthe union representatives that bargaining would have to be on a unit, rather thana multiunit, basis.On February 26, 1948, pending the outcome of their nego-tiations for the Toledo Refinery unit, the Local, the International, and theRespondent executed a further "indeterminate extension" of the 1946 contract.In February or March 1948, the Local and the International submitted to theRespondent a proposed form of new contract for the Toledo Refinery unit.With reference to the Plan, the proposal included verbatim the provisions ofArticle VI (A), Section 1, and Article XII of the 1943 and 1946 contracts. Inaddition, it proposed: (1) a new provision requiring the Respondent to pay thefull premiums for annuitants and employees on leave of absence; and (2) thefollowing provision in substitution for Article VII, Section 4, of the 1943 and1946 contracts:Article II, Section 4, Discrimination.-Thecompany shall not discrimi-nate against employees covered by this agreement with regard to partici-pation in benefits and bonuses provided for employees of the Standard OilCo. (Ohio) and its wholly owned subsidiaries.On or about March 15, 1948, Franklin Black, industrial relations assistant atthe Toledo Refinery, told J. L. Crane, the Local's bargaining committee chairman,that the Respondent would "tentatively" accept this last "non-discrimination"provision.He objected, however, to the proposal that the Respondent pay thefull premium for employees on leave and annuitants, because (1) it would beunfair to other employees thus to benefit employees who took extended leavesfor personal reasons; and (2) the burden of paying all of the annuitants' pre-miums would be too great.The subject was again discussed by the negotiators in September or earlyOctober 1948, toward the end of a strike begun in July by the Toledo Refineryemployees in support of their representatives' bargaining demands.At thattime, the Local and the International modified their request for full payment ofpremiums by eliminating annuitants and limiting the request to "employees onoccupational leaves of absence."The Respondent, through Thomas G. Shir-reffs, its manager of labor relations, rejected this modified proposal, stating toCommittee Chairman Crane that the best that the Respondent could do wouldbe to agree not to discriminate against the Toledo employees ; i.. e., to put itin Shirreffs' language : "We would give them whatever we gave to all employeesof the company generally and guarantee it through a `non-discriminationclause.' "IndustrialRelationsAssistant Black, who was present at this meeting,testified that Crane made a "comment . . . to the effect that the SOHIO In-surance Plan provided that the Company had the right to modify or discontinuethe plan on 60 days' notice, and that this non-discrimination clause would stillpermit the company to change the plan or discontinue it, if they wished to,"and that Shirreffs replied, "That was exactly right." Shirreffs testified, "I be-lieve that it was Mr. Crane at this point who brought out the fact that by ac-cepting the Company's proposal of a non-discrimination clause in lieu of theirdropping all the demands on group insurance, the Company would have theright to modify or terminate or change the group life insurance plan at anytime.I told the union committee including Mr. Crane, that was absolutelyright, but, however, that any change would necessarily have to apply to all THE STANDARD OIL COMPANY233employees of the Company, it would apply on.a like basis to the employees ofthe Toledo refinery."Crane, however, testified that, although he may have said, "The SOHIO GroupInsurance Plan provided that the Company had the right to modify the plan on60 days' notice," he did not state, or assent to the proposition, that "if the non-discrimination clause were inserted in the contract, the Company would stillhave the right to change, modify, or terminate the contract at will." In histestimony, Crane summarized the situation in which he and his fellow unionnegotiators found themselves, as follows : "The way I remember it, the Unionmade a last desperate effort to negotiate there, and it finally got to the pointwhere the Company negotiators started walking out the door.We called themback in and said, `Well, what is the best that we can get?' And they gave it to us."Upon consideration of this testimony, the undersigned credits Crane's testi-mony, and finds that the Unions did not orally agree that their acceptance of the"non-discrimination" clause constituted a recognition of the Respondent's rightto continue its unilateral control over the Plan.The language of the resultingcontract, so far as it bears upon the Plan, must therefore furnish the answer tothis question.As executed by the Respondent, the Local, and the International on October 11,1948, the contract provided for a term of 2 years and contained the followingreferences to the Plan:Article II, Section 3 (b), Non-discrimination.-Thecompany shall not dis-criminate against employees covered by this agreement with regard to partic-ipation in benefits or bonuses provided for employees of the Standard OilCompany (Ohio).Article VI (A) Benefits, Section1.-This agreement shall in no wise affectthe status of regular employees covered by this agreement with respect tobenefits derived or to be derived from any group insurance, sick insurance,purchasing plan, or pension fund.Article XII, Leave of Absence.- ..The group insurance and other bene-fits accruing to said employees [on leave of absence for Union duty] duringsuch absence will be kept in full force during his absence, provided saidemployee pays his share of the premium.Article VIII of the 1948 contract contained various provisions relating to bar-gaining during the contract, and procedures for the handling of grievances andcomplaints with an ultimate option of binding arbitration.Section 1 of thisArticle provided for the election by the employees of a 15-man Workmen's Com-mittee, no more than 9 of whom were at any time to serve as a bargaining com-mittee and no more than 6 of. whom were to serve at any time as a grievancecommittee.Section 3 provided for regular monthly grievance meetings "for thediscussion of any grievances or complaints" between the Workmen's Committeeand the Respondent's plant manager, and for such additional meetings as mightbe necessary.And Section 5 provided a 3-step grievance procedure "for the pur-pose of adjusting complaints or grievances." The first step involved the foreman ;the second, the plant manager ; and the third, the "Home Office Management."Subsection (e) of Section 5 further provided that upon failure to reach adjust-ment in the steps of the grievance procedures, "the dispute may be submitted toarbitration provided the complaint or grievance is an alleged violation of theprovisions of this agreement or an interpretation of it or a supplement to it."929979-51-vol. 92-17 234DECISIONSOF NATIONALLABOR RELATIONS BOARDIn such event (this subsection stated), "the arbitration award shall be final andbinding on both parties."B. The Respondent's 1950 amendments of the PlanIn the middleof 1949, after several years' study of the past and prospectiveoperationof the Plan, the Respondent concluded that the cost of. its continuingthe existing coverage of annuitants would become prohibitive?On October 27,1949, without previous consultation with its employees or their representatives,the Respondent presented and. explained to the Local's Workmen's Committeeseveralamendmentsto the Plan which it said would become effective on January1,. 1950.The amendments'limited to $500 the amount of insurance which,any employeehired after December 31, 1949, might retain upon his eventual retirement. Theyalso reducedthe amounts of insurance which might thereafter be retainedduringretirement by existing annuitants and by future annuitants who had beenhired before December 31, 1949, first, by an initial "adjustment" of the amountof insurancewhich each of these men would have been permittedto retain underthe superseded provisions of the Plan,` and then, by further annualreductionsof the initial amount for each of the next 20 years, until a continuingminimumof $500 should be reached. In connection with thislast seriesof reductions, theamendmentprovided that, in the cases of annuitants who had retired beforeJuly 1, 1949, the Respondent would make direct, periodic "benefit" payments tothem, equal to each annual reduction of theirinsurance.At the Respondent's meeting with the Workmen's Committee on October 27,the Committee asked some questions and told the Respondent that it wouldnotify the employees of the amendments.Neither at this meeting nor at theRespondent's regularmeeting with the Workmen's Committee in November didthe Committee express any objections to the amendments. In a letter dated -December 2, 1949, however, P. A. Shugar, chairman of the Committee, informedI.L. Peterson, then manager of the Toledo Refinery, that they objected to theamendmentsand wanted to discuss the matter further with the Respondent.Manager Peterson told Shugar on December 13, 1949, that he was."anxious"tomeet with the Workmen's Committee as Shugar had requested, but Shugarreplied that the Committee might not be prepared to present. its position beforethe new committee members were elected on January 1, 1950.On the following day, December 14, 1949, Peterson sentShugara letterofferingto fix a meeting datewhen Shugar was ready. In another lettersent to Shugaron December 30, 1949, Peterson reiterated his willingness to meet with the Com-mittee and reminded Shugar that the amendments to the Plan were to becomeeffectiveon January1, 1950.8The Respondent was advised by actuariesand insurance companies that the swellingof the older-aged group of annuitants would notonly greatlyincrease the number ofpersons coveredby the Plan, but would, at thesame time,substantiallyincrease the medianpremium ratepayable to the insurance company for all themembers ofthe Plan.TheRespondent estimated that, as a result,its currentannual contribution of $100,000 to thePlan wouldbe increasedto $800,000 in 20 years.4 only those who had worked regularly for the Respondentfor 31 or more years before-December31, 1949, wereinitiallyto retainthe full amounts of insurancewhich they had,or might have, on their retirement dates.For each yearless than31 years ofservice ascomputedon December 31, 1949, theinitial or"adjusted"insuranceof each ofthe otherswas to be reduced by 3 percentof their retirement-date insurance,subject to a minimumof $500. THE STANDARD OIL COMPANY235The meeting was finally held on January 16, 1950, by which time Shugar hadbeen succeeded by Kane as chairman of the Workmen's Committee! IndustrialRelations Assistant Black again explained the substance of theamendments tothe Plan, referring to the fact that they were necessitated by the originallyunanticipated high cost of continuing full coverage for annuitants.The Com-mittee objected to the Respondent's having made the changes in the Plan without.consulting the Unions ; expressed its desire and willingness to negotiate ; andasked whether the Respondent regarded the matter as being "negotiable."Manager 'Peterson and Black said that the Respondent considered the group.insurance a "negotiable" subject and reminded the Committee that, in the course-of reaching agreement on the 1948 contract with the Unions, the Respondenthad discussed their proposal that the Respondent pay the full premiums of-annuitantsand employees on leave, and that, although the Respondent had re-jected this proposal, it had agreed to the insertion of the "non-discrimination"clause as the best it could do. Peterson and Black then said that since theRespondent had thus negotiated with the Unions on the Plan in reaching agree-ment on the 1948 contract, "the Plan is not open again for negotiations until thisfall when the agreement expires."'Peterson and Black also told the Committeethat, under the "non-discrimination" clause of the 1948 contract, the Respondent"was obligated to put the [amendments] into effect for the employees in thisbargaining unit on January 1st., otherwise we could be held in violation of Thecontract."In summary, Manager Peterson, according to his testimony, told theCommittee that "the Company's position is that this meeting does not constitutenegotiations."C. Conclusions1.The appropriate unit and the representation of the employees thereinThe complaint alleges, the Respondent admits in its answer, and the under-signed finds, that at all times since its certification by the Board in 1943, theLocal has been and is the exclusive bargaining representative of all the Respond-ent's employees in a unit appropriate for the purposes of collective bargaining,consisting of all the process or production employees and maintenance employeesat the Toledo Refinery including utility clerks, boiler shop clerks, clerks in theengineering department, warehouse clerks, and laboratory personnel, but ex-cluding clerical employees (other than those included above), graduate technicalengineers and chemists, and all other professional employees, guards, andsupervisors as defined in the Act.The General Counsel also contends, and the Respondent denies, that theInternational and the Local have been, and are, jointly the exclusive bargainingrepresentatives of the employees in this unit.The General Counsel bases thiscontention upon the facts that the members of the Local are also members ofthe International, and that the International together with the Local negotiatedand then, as a party, also executed the various extensions of the 1946 contractand the presently existing 1948 contract.The undersigned, however, believesthese arguments of the General Counsel to be without merit.6There are no substantial contradictions in the testimony concerning this meeting.Thefindings are therefore based upon a composite of the consistent evidence given by ManagerPeterson,Assistant Black, and Committeeman Philpott.6Peterson,in his testimony on cross-examination,agreed that this quotation, takenfrom the Respondent'sminutes of the meeting,correctly set forth the Respondent's answerto the Committee's request that the Respondent negotiate concerning the 1950 amendmentsto the Plan. 236DECISIONSOF NATIONALLABOR RELATIONS BOARD,Under Section 9 (a) of the Act, a labor organization attains status asexclusive bargaining representative of employees in an appropriate bargainingunit only by virtue of selection or designation by the employees.The Localclearly acquired this status because a majority of the employees !voted for it astheir bargaining representative, in the election upon the basis of which theBoard certified it as exclusive bargaining representative in 1943. In this elec-tion, the International was not presented to the employees as a possible jointbargaining representative with the Local, as it might have been.?Therefore,the votes cast specifically for the Local could not be regarded as designationsof the International as well as the Local.Contrary to the General Counsel's argument, there is nothing in the recordto indicate that the employees have since then widened their original designa-tion of the Local to include the International as well.Certainly, the mereacceptance bythe Respondent ofthe International as joint bargaining repre-sentative with the Local by contracting with both of them in 1947 and 1948does not constitute, or evidence, a designation of the Internationalby theemployees.Nor, under the circumstances of the present case, does the fact thatthe members of the Local employed in the unit are also members of the Interna-tional indicate that since the 1943 election they have decided that they wantto be represented by the International as well as the Local.For in 1943 theywere also members of the International by reason of their membership in theLocal and yet in the election they chose only the Local as their bargainingrepresentative.The undersigned therefore concludes that the record does not support the Generiil Counsel's contention that the International is, or was at any material time,the exclusive bargaining representative of the Respondent's Toledo Refineryemployees.He will therefore recommend a dismissal of the complaint so faras it alleges, as an unfair labor practice, any refusal on the part of the Respond-ent to bargain with the International.2.The Respondent's refusal to bargain with the LocalIt is well settled, as the Respondent conceded at its meeting with the Localon January 16, 1950, and now also concedes in the present proceeding, that Sec-tions 7 and 8 (a) (5) of the Act require employers to bargain collectively withthe statutory representatives of their employees concerning group insuranceplans .8The question presented by the facts which have already been found inthe present case, therefore, is whether the Respondent was justified in unilater-ally effecting the 1950 amendments of the Plan in the face of the Local's objec-tions, and in refusing to bargain with the Local concerning this matter on Jan-uary 16, 1950, because, as it then =told the Local, the 1948 contract suspended theLocal's right to bargain on the Plan until the contract expired on October11, 1950.In support of this position, counsel for the Respondent contends in his briefthat under the "unambiguous" language of the "non-discrimination" clause ofthe 1948 contract, the Local waived its right to bargain concerning the Plan or7Contraryto the argument made by the Respondent in its brief,several labor organiza-tions may qualify as the joint exclusive bargaining representatives in a single bargainingunit.Welding Shipyards,Inc.,81 NLRB 936, 944;GeneralMotors Corporation, 67NLRB 233,235;National Carbide Corporation,67 NLRB 757, 760;W..F.Hall PrintingCompany,63 NLRB532, 535;Fairmont Creamery Company,61 NLRB 1311, 1313.8W. W. Cross &Co., Inc. v. N. L. R. B.,174 F. 2d 875(C. A. 1). See alsoInland Steel,77 NLRB 1, enfd.inInland Steel Company V. N.L. R. B.,170 F. 2d 247 (C. A. 7),cert.den., 336 U. S.960;Tide Water Associated Oil Company,85 NLRB 1096. THE STANDARD OIL COMPANY237any changes therein by the Respondent during the period of the contract,because,through the Local's acceptance of this clause, "the respondent's insurance planwas adopted,including the provision for modification of the plan by the respond-ent upon proper notice."(Emphasis supplied.)"The undersigned, however, isof the opinion, in agreement with the General Counsel, that the "non-discrim-ination" clause is clearly not susceptible to the interpretation thus urged by theRespondent.It will be recalled that the "non=discrimination" clause was couched in thefollowing language :The company shall not discriminate against employees covered by this agree-ment with regard to participation in benefits or bonuses provided foremployees of the Standard Oil Company (Ohio).This language is indeed clear, as the Respondent states, but in its clarity, itis entirely incompatible with the interpretation urged by the Respondent. Inits prohibition of discrimination by the Respondent"againstemployees coveredby this agreement," the clause on its face did no more than bind the Respondentto accord the Toledo employees insurance benefitsat least equalto the benefitsreceived by employees in other bargaining units. It did not provide, as theRespondent argues in its brief, "that the employees covered by the [Toledo]agreement shall receive thesamebenefits as are given to the Respondent's otheremployees."(Emphasis supplied.)Nor did it by implication bind the Respond-ent to make the same changes in the Plan with respect to the Toledo employeeswhenever unfavorable changes were made with respect to employees in otherbargaining units.Nor did it express an assent by the Local to a continuanceof the terms of the Respondent's existing Plan including the Respondent's reser-vation of a right unilaterally to modify or withdraw benefits so long as it tookthe same action with respect to the employees in its other bargaining units.Onthe contrary, the "non-discrimination" clause clearly left the Toledo employeesand their representatives free to exercise their. right under the Act to bargaincollectively with the Respondent, for or against any changes in the Plan, andin addition conferred upon them the right to insist upon receiving from theRespondent anyfavorable changesin the Plan which the Respondent might giveto employees in other units.The undersigned therefore rejects theRespondent's argumentsthat, by enter-ing the 1948 contract, the Local waived its right tobargain concerningthe Planuntil the expiration of the contract and the Respondent was thereforejustifiedin unilaterally effecting its 1950amendments and refusing to bargainwith theLocal about them on January 16, 1950.The Respondentalso contends,however, that Article VIII of the 1948 contractrequiredthe Local to resortto the grievance procedures fora determination ofthe disputed meaning of the "non-discrimination"clause.Upon this base itThe Respondent does not conrtend in itsbrief that,for the termof the 1948 contract,the Local waived its right to bargainconcerning amendmentsof the Plan by theRespondenteither (1) by abandoningits 1948 attempt to procurea contractual amendment of someof the termsof the Plan, or (2) by acceptingthe languageof ArticleVI (A), Section 1 ofthe 1948 contractwhich, as has been noted,provided that the contractshould "in nowise affectthe statusof regular employeeswith respectto benefits derived or to be derivedfrom any insurance...plan . ... " In any eveht,neither of these arguments would besound.For rejection of the first,see N.L. R. B. v.J.H. Allison&Company,165 F. 2d766, 768(C.A. 6), cert. den.,335 U. S. 814, rehearing denied, 335 U. S. 905.As to thesecond, seeTide Water Associated Oil Company,85 NLRB 1096,1098, in which the Boardheld that a similarly worded contractual provision was not a waiver of bargaining rights. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDargues that,since the Local did not invoke the grievance procedures,the Re-spondent-was under no obligation to bargain.The undersigned finds no meritin this argument.Section 10(a) of the Act entrusts to the Board the power to prevent unfairlabor practices and provides that "This power shall not be affected by any othermeans of adjustment that has or may be established byagreement,law or other-wise...."(Emphasis supplied.)In performing its duty under this grant ofpower,the Board is obviously required to consider and determine all materialelements of the cases presented to it,including,certainly,any question as towhether there has been an effectual contractual waiver of any of the rights ofemployees which are protected by the Act. It cannot,therefore,conscientiouslypermit the parties, or either of them, to insist upon a decision of this last typeof question by some other method which may be provided by their contract. Thedecision of whether there has been an effectual contractual waiver or narrowingof rights guaranteed by the Act is one which the Board must make upon its ownview of the facts and statutory policy.Applying this fundamental principle inthe present case, the undersigned believes that the Local was under no obliga-tion to submit to the grievance procedures the question of whether,by acceptingthe "non-discrimination"clause, it had effectually waived or limited its right tobargain concerning the Plan, but that, on the contrary,itwas entitled to a de-cision of the question by the Board,subject only to a review by the proper courts.The two decisions cited by the Respondent in its brief are not inconsistentwith these basic principles nor their application in the present case. In theConsolidated Aircraftcase, 10the Board merely refused to resolve the conflictinginterpretations which the employer and the union placed upon the provisionsof their contract relating to premium pay, because the union did not submit thematter for arbitration under the contract.And in theTimken Roller Bearingcase;'the Sixth Circuit Court of Appeals,after deciding that the employer'ssubcontracting of work clearly was within the management-prerogative clauseof the contract in that case,concluded that the dispute with the union over thatmatter was one which the employer properly insisted upon handling through thegrievance procedures rather than by general bargaining,and that in so insisting,he had not refused to bargain.Thus, under neither of these decisions were theparties required to submit to the grievance processes the question of whether thecontract resulted in a suspension of any of the basic rights of employees guaran-teed under the Act.In summary,the undersigned finds and concludes:(1) that, in spite of theprovisions of Article VIII of the 1948 contract,the Local was not required tosubmit to the grievance procedures the question of whether,by accepting the"non-discrimination"clause of the 1948 contract,it had waived its right to bargainconcerning the Plan,but that, on the contrary,itwas entitled to a decision ofthis question by the Board;(2) that the 1948 contract clearly did not constitutesuch a waiver of bargaining rights; and(3) that the Respondent,by unilaterallyeffecting its 1950 amendments of the Plan on January 1, 1950, in spite of theLocal's objection,and by refusing to bargain on the amendments on January 16,1950,refused to bargain collectively with the Local as the exclusive bargainingrepresentative of its Toledo employees, in violation of Section 8 (a) (1) and (5)of the Act.10 47NLRB 694.ss Timken Roller Bearing Co.V.N. L. R. B.,161 F. 2d 949(C. A. 6). THE, STANDARD OIL COMPANY239IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices with the Local, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It will be recommended, however, that the complaint be dismissed so far as italleges that the Respondent, in violation of Section 8 (a) (1) and (5) of the Act,has refused to bargain collectively with the International.Upon the basis of the above findings of fact and upon the entire record in thiscase, the undersigned makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union (CIO) and Local No. 346, Oil WorkersInternational Union (CIO) are labor organizations within the meaning of Section2 (5) of the Act.2.All the Respondent's process or production employees and maintenance em-ployees at its Toledo Refinery, including utility clerks, boiler shop clerks, clerksin the engineering department, warehouse clerks, and laboratory personnel, butexcluding clerical employees (other than those included above), graduate tech-nical engineers and chemists, and all other professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.3.Local No. 346, Oil Workers International Union (CIO) is now, and duringall times material herein has been, the exclusive representative of all the employ-ees in the aforesaid appropriate unit for the purpose of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on January 1, 1950, and at all times thereafter to bargain col-lectivelywith Local No. 346, Oil Workers International Union (CIO) as theexclusive representative of its employees in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (5) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondent has not violated Section 8 (a) (1) and (5) of the Act byrefusing to bargain with Oil Workers International Union (CIO).[Recommended Order omitted from publication ih this volume.]